Citation Nr: 0821961	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-06 144	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for human 
immunodeficiency virus/acquired immune deficiency syndrome.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for residuals of a 
broken left wrist.

4.  Entitlement to service connection for leg pain.

5.  Entitlement to service connection for numbness in 
fingers.

6.  Entitlement to a permanent and total disability 
evaluation for pension purposes. 


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
February 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claims listed on the title page.


FINDING OF FACT

On June 23, 2008, the Board was notified by the RO that the 
appellant died in January 2008.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


